UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6324


IRA JEROME MOORE,

                  Plaintiff - Appellant,

             v.

MILDRED L. RIVERA; JOHN R. OWEN, A.W.; STEVE LABIER, Unit
Manager;   BRUCE  SMITH,   Case  Manager;   CHARLES   GRUBBS,
Counselor; JULIETTE MOORE, Secretary; COLLETTE NICHOLSON,
A.W.P.; MARVIN TUCKER, S.O.I, Unicor; LIZ CARLSON, Unit
Manager; ANITA V. CANO, Case Manager; TROY JOHNSON,
Lieutenant; JOHN AND JANE DOE, 1     through 100; MATTHEW B.
HAMIDULLAH; DENNIS HINDERSHOT; ESTHER SLATER; OSCAR BROOKS;
A. PAUL BROOKS; PAUL GONZALES; A. GALLETTA; STEPHEN BUCKLER;
A. WIGGINS; KEITH KNIGHT; THOM COGER, and individually,

                  Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville.      R. Bryan Harwell, District
Judge. (6:08-cv-02540-RBH-WMC)


Submitted:    August 20, 2009                 Decided:    August 26, 2009


Before WILKINSON and      MICHAEL,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ira Jerome Moore, Appellant Pro Se.       Beth Drake, Assistant
United States Attorney, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ira Jerome Moore seeks to appeal the district court’s

orders staying discovery and denying his motions for appointment

of counsel and to disqualify the United States Attorney’s Office

from    representing   the   defendants    in   his   civil   action.   This

court    may    exercise   jurisdiction   only    over   final   orders,   28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                The orders

Moore seeks to appeal are neither final orders nor appealable

interlocutory or collateral orders.         Accordingly, we dismiss the

appeal for lack of jurisdiction.          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                   DISMISSED




                                     2